Citation Nr: 1412211	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) at a rate in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision entered in August 2010 by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, certifying the Veteran's entitlement to benefits under Chapter 33, Title 38, United States Code, otherwise known as the Post-9/11 GI Bill, and payable at the 50 percent rate based on a total aggregate service of 1460 days.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO in Seattle, Washington, in April 2011, a transcript of which is of record.  At such hearing, the Veteran submitted additional documentary evidence along with a written, signed waiver for its initial consideration by the RO.  

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that in 2010 the Veteran submitted a claim for educational assistance under Chapter 33, Title 38, United States Code.  He was subsequently found eligible for that benefit and entitled to benefits at the 50 percent rate, based on creditable active duty service of at least six months but less than twelve months.  

Creditable active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under applicable statutes, but does not include a period of service counted for purposes of repayment of an education loan. 38 C.F.R. § 21.9505(3)(iv) (2013).  See 38 U.S.C.A. § 3301 et seq.  

By this appeal, the Veteran seeks entitlement to educational assistance under Chapter 33 at the 100 percent rate based on 48 months of continuous active service.  He strongly disagrees with the RO's determination that the initial three years of his period of active service were completed pursuant to the terms of a Loan Repayment Program (LRP) and thus were excludable as creditable active service for purposes of determining his Chapter 33 entitlement.  His primary argument is that, although he had agreed at the time of service entrance to participate in the LRP that would repay his outstanding student loan(s) over a three-year period, no monies were paid toward his outstanding student loans by the service department and he therefore should be afforded credit for completion of a full 48 months of active service for purposes of determining the rate of payment of his Chapter 33 educational assistance.  He indicates that it was not until 2007 or 2008 that he was advised by the U.S. Department of Education that his student loans of approximately $30,000 remained unpaid and that monthly payments would be required to be made by him, which he then began to make.  

Included in the record is an electronic message, dated in October 2010, from the service department indicating that the Veteran had disenrolled from a Chapter 30 educational program on February 25, 2002, and was on an LRP as of February 4, 2002.  Veterans Information Solution or VIS data, last updated in September 2003, were retrieved in August and October 2010, showing an excluded obligated period of service based on LRP participation from February 19, 2002, to February 19, 2005, totaling 1,097 days of active duty.  Also of record is a Work Product Summary, apparently created by VA in August 2010, indicating active duty dates from February 19, 2002, to February 17, 2006 (the latter date is shown by the Department of Defense Form 214 to be February 18, 2006) with creditable days of active service totaling 363, with excludable days totaling 1,097.  (Parenthetically, the RO determined in its statement of the case of November 2010 that the creditable service for Chapter 33 eligibility extended from February 20, 2005, to February 18, 2006, a total of 364 days.)  

Absent from the claims folder are the Veteran's service personnel records, including those documents executed at the time of enlistment regarding the Veteran's agreement to participate in an LRP and the specific terms of any such arrangement.  The record is also silent as to level of participation, if any, of the service department in the LRP, to include the amounts, if any, it paid toward the Veteran's outstanding student loan(s).  The record does include some tax forms as to interest paid on the Veteran's student loans from 2003 to 2010, as well as Federal Student Aid internet data indicating the existence of student loans dating to 1995 with partial payments of principal and accrued interest through October 2001 and also from 2008 to 2011.  Further input from the U.S. Department of Education, including its Direct Loan Servicing Center, is needed as to whether payments were made, in what amounts, and by whom.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder a complete set of his service personnel records, including all agreements he entered into at or before his entrance onto active duty as to his participation in an LRP.  

2.  Ascertain from the service department and/or the Department of Defense what monies, if any, were paid toward the Veteran's outstanding student loan(s) beginning in February 2002 and thereafter, pursuant to any LRP.  

3.  After obtaining any needed authorization from the Veteran, ascertain from the U.S. Department of Education, Direct Loan Servicing Center, what, if any, payments were received from the service department toward the Veteran's outstanding student loan(s) pursuant to any LRP and from all other sources, as well as the dates and amounts of any such payments.  

4.  Thereafter, and after completion of any other development deemed necessary, request the service department to recertify in writing the Veteran's creditable service for purposes of determining his rate of payment of Chapter 33 educational assistance based on the outcome of the above-requested development.  

5.  Lastly, readjudicate the issue on appeal and if the benefit sought is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response prior to returning the case to the Board for further review.  

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


